 SUTHERLAND PAPER COMPANY211,1953 contract, we find that such contract, as automatically renewed,constitutes a bar to any,further proceedings herein.Accordingly, weshall dismiss the petition.[The Board dismissed the petition.]Sutherland Paper CompanyandUnited Paper Workers of Amer-ica, CIO,Petitioner.Case No. 7 RC-2677.October 5, 1955SUPPLEMENTALDECISIONAND CERTIFICATION OFREPRESENTATIVESOn June 2, 1955,pursuant to the Board's Decision and Direction ofElection,' elections by secret ballot were conducted under the direc-tion and supervision of the Regional Director for the Seventh Region,among theemployeesin the voting groups heretofore found appro-pri-ate.Upon the conclusion of the balloting,a separate tally of bal-lots for each voting group and for the pooled group of employees wasfurnished the parties in accordance with the Rules and Regulationsof the Board.The tally ofvoting group I (the craft group),showsthat of approximately 372'eligible voters, 364 cast ballots, of which 144were for International Printing Pressmen &Assistants'Union ofNorth America,AFL, hereincalled Pressmen; 120 were for the Inde-pendent Union of Sutherland Paper Company Employees,Inc., hereincalled Independent;75 were for the United Paper Workers of Amer-ica, herein called PaperWorkers, CIO;9 were for the International.Brotherhood of Paper Makers,AFL, herein called Paper Makers,AFL; 1was against representation by participating labor organiza-tions; and 15 ballots were challenged.The tally in voting group II,shows that of approximately 2,303 eligible voters, 2,088 cast ballots, ofwhich 1,215 were for the Independent;713 were for the Paper Work-ers, CIO,;62 were for the Paper Makers, AFL; 51 were for the Print-ing Specialties&Paper Products Union,Local 507,affiliated with In-ternational Printing Pressmen&Assistants'Union of North America,AFL, hereincalled Local 507; 11 were against representation by par-ticipating labor organizations;and 36 ballots were challenged.As thePressmen, the only union seeking to represent the employees of votinggroup I separately, did not receive a majority of the ballots cast in thatvoting group, the Regional Director pooled the votes of those employ-ees with the votes of the employees in voting group II. The tally inthe pooled group shows that of approximately 2,675 eligible voters,2,452 cast ballots, of which 1,335 were for the Independent;788 werefor the Paper Workers,CIO; 71 werefor the Paper Makers,AFL; 512 Sutler1 enr1 Paper Company,112 NLRB 622.114 NLRB No. 47.387644-56-vol. 114--157 DECISIONSOF NATIONALLABOR RELATIONS BOARDwerefor Local 507; 12 were against representation by participatinglabor organizations;and 51 ballots were challenged. This tally,showsthat a majority of the valid votes counted plus challenged ballots hasbeen cast for the Independent.On June 6, 1955, the Pressmen filed timely objections to the conductaffecting the results of the election, contending that Section 102.62 ofthe Board's Rules and Regulations requires a runoff in voting groupI prior to a determination of its majority status in that group. In ac-cordance with the Board's Rules and Regulations, the Regional Di-rector for the Seventh Region caused an investigation to be made ofthe issues raised in the objections and, on June 15, 1955, issued andduly served upon the parties a report on objections. In his report, theRegional Director found merit in the objections and recommended,among other things, that a runoff election be directed by the Boardin voting group I.Unlike the Regional Director, we find no merit in the objectionsof the Pressmen. In theAmerican Potashcase,' the Board providedthat the group of employees for whom severance was sought would befound to constitute an appropriate unit only if a majority of thoseemployees vote for the union seeking such severance.The Board pro-vided further that if a majority of the employees for whom severanceis sought do not vote for the union seeking to represent them in aseparate unit, that group will appropriately be included in the morecomprehensive group and their votes pooled with those of the lattergroup to ascertain the representation status of the combined groups.This procedure, first adopted inAmerican Potash,makes it clear thatno runoff was intended in craft severance elections as craft severancewas to become effective only ifa majorityof the employees voted forthe union seeking severance.When these rules are applied to the instant case, we find that amajorityof the employees-in voting group I (the craft group) didnot vote for the Pressmen and that, therefore, those employees do notconstitute an appropriate unit for the purposes of collective bargain-ing. It, therefore, became necessary to pool the ballots of voting groupI with those of voting group II.As the Independent 3 obtained amajority of the valid ballots cast in the pooled group, we shall certifyit as the exclusive bargaining representative of all employees 'in thefollowing unit which the Board has found under such circumstances tobe appropriate : all of the Employer's production and maintenance2 AmericanPotash &Chemical Corporation.107 NLRB 1418, at pp. 1426, 1427.Subsequent to the election in the instant case,the Independent filed a motion withthe Board=that its name be amended to read "Union of SutherlandPaper CompanyEmployees,Incorporated,"and to show its affiliation with United Paper Workers ofAmerica, CIO. It also filed an affidavit with the motion stating that, on August 15, 1955,amajority of its members had voted for the aforesaid change in name and for theaffiliation.All parties to the proceeding were served with copies of the motion andaffidavit and no party has filed objections to the motion.We, therefore,grant theIndependent'smotion to amend its name.- BROOKVILLE GLOVE COMPANY213employees at- its Kalamazoo, Michigan, operations, excluding officeclerical employees, guards, and supervisors as defined in the Act.[The Board certified Independent Union of Sutherland Paper Com-pany Employees, Inc., affiliated with United Paper Workers of Ameri-ca, CIO, as the designated collective-bargaining representative of theemployees of Sutherland Paper Company, Kalamazoo, Michigan, inthe unit hereinabove found to be appropriate.]David G. Leachand Doyle H.Wallace,d/b/a Brookville GloveCompanyandWestie K. Shirk,Shirley Dempsey, Pearl Johns.RuthWright,Geraldine Deemer, BarbaraA. Fritz, ClaraCook,Edwin G. Bish,Beatrice Edna Aikens, Clara Luther,Mary Jane McCool,BessieViola Plyier,Mona Shaffer, PeggyA. Snyder,JosephineV. Whitehill,Norma LeeSnyder, AlbertaKerr,Lois Jean Boarts,Donna Bowen,Margaret N. Bowen,and Dale V. Carnahan.Case No. 6-CA-770. October 6, 1955DECISION AND ORDEROn July 16, 1954, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and submitted a supportingbrief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the modifications, additions, and excep-tions stated below.1.We agree with the Trial Examiner that the Respondents dis-charged the 21 complaining strikers- in this case because they refusedto abandon an economic strike and return to work within a certain datedesignated by the Respondents, in violation of Section 8 (a) (3) and(1) of the Act. The Respondents contend, however, that the strikewas illegal and that the strikers are not entitled to the protection ofthe Act because they participated in a strike whose objective was recog-nition of a labor organization not in compliance with Section 9 (h) ofthe Act.114 NLRB No. 52.